Citation Nr: 1401712	
Decision Date: 01/13/14    Archive Date: 01/31/14

DOCKET NO.  10-11 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

Entitlement to service connection for skin cancer, including basal cell carcinoma and squamous cell carcinoma.



WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from March 1951 to January 1954, with prior reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 decision by the RO in St. Petersburg, Florida, that denied entitlement to service connection for basal cell carcinoma.

A personal hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board at the RO (i.e., a Travel Board hearing) in October 2012.  A transcript of this hearing is on file.

In December 2012 and August 2013, the Board remanded this case to the RO via the Appeals Management Center (AMC) for further development, and it has now been returned to the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

The preponderance of the competent and credible evidence indicates that the Veteran's skin cancer (basal cell carcinoma and squamous cell carcinoma) began many years after his active military service and was not caused by any incident of service. 


CONCLUSION OF LAW

Skin cancer was not incurred in or aggravated by service, nor may it be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013). 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist the claimant in obtaining; and (3) that the claimant is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002). 

These VCAA notice requirements apply to all five elements of a service-connection claim:  (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Further, this notice must include information that a downstream disability rating and an effective date for the award of benefits will be assigned if service connection is granted.  Id., at 486. 

Here, in August 2008 a legally sufficient notice letter was sent to the Veteran regarding his service connection claim.  The appellant has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls upon the party attacking the agency determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

VA also fulfilled its duty to assist the Veteran by obtaining all relevant evidence in support of his claim, which is obtainable, and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); see also Bernard v. Brown, 4 Vet. App. 384   (1993).  The Veteran has submitted records and written statements in support of his claims.  A review of the claims file shows that the RO has obtained the Veteran's STRs, VA and private treatment records, and arranged for a VA compensation examination and medical opinions, most recently in November 2013.  The Board finds that the November 2013 VA examiner provided an adequate medical opinion regarding the etiology of the claimed basal cell carcinoma after a review of the prior clinical examination, medical records, and the Veteran's reported history.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The Board further finds that the RO has substantially complied with its December 2012 and August 2013 remand orders.    In a June 2013 response, the National Personnel Records Center (NPRC) stated that no records were available with respect to the Veteran, and that if his records were present on the date of a 1973 fire at the NPRC, they may have been destroyed.   By a letter dated in July 2013, the Veteran stated that records of his reported private treatment for a rash shortly after service were unavailable.  Therefore, the Board finds that no further development is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board concludes that all the identified and available records and medical evidence have been obtained in order to make a determination as to this claim. Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

At this time, the Board also notes that it is cognizant of  the ruling in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been  overlooked.  The Board finds that this was done at the October 2012 Board hearing.  Moreover, as discussed above,  to the extent possible, VA has obtained the relevant  evidence and information needed to adjudicate this appeal.  Neither the appellant nor his representative has asserted  that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the October 2012 Board hearing.  

The Board has reviewed all the evidence in the Veteran's claims file.  

Governing Law and Regulations Regarding Service Connection 

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107  (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing entitlement to direct service connection requires:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a causal relationship or correlation between the current disability and the disease or injury incurred or aggravated during service - which is the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

When, however, chronicity (i.e., permanency) of disease or injury in service is not shown, or legitimately questionable, a showing of continuity of symptomatology following service is required to support the claim.  Aside from having supporting medical nexus evidence establishing the required linkage between the currently claimed disability and service, a Veteran may establish chronicity of disease or injury in service by alternatively showing continuity of symptomatology since service under 38 C.F.R. § 3.303(b), but only if he has one of the "chronic diseases" specifically enumerated at 38 C.F.R. § 3.309(a).  See generally Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA compensation may only be awarded to an applicant who has disability existing on the date of application, not for past disability.  Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997)); but see McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Certain diseases, including malignant tumors, are considered chronic, per se, and therefore will be presumed to have been incurred in or aggravated by service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  This presumption, however, is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when:  (1) a layperson is competent to identify the medical condition, (e.g., a broken leg, separated shoulder, pes planus (flat feet), varicose veins, the tinnitus (ringing in the ears), etc.), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Medical evidence is not always or categorically required when the determinative issue involves either medical diagnosis or etiology, but rather such issue may, depending on the facts of the case, be established by competent and credible lay evidence under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313   (Fed. Cir. 2009).

In essence, lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  A determination as to whether medical evidence is needed to demonstrate that a Veteran presently has the same condition he or she had in service or during a presumptive period, or whether lay evidence will suffice, depends on the nature of the Veteran's present condition (e.g., whether the Veteran's present condition is of a type that requires medical expertise to identify it as the same condition as that in service or during a presumption period, or whether it can be so identified by lay observation).  Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

Analysis

The Veteran contends that he has developed recurring basal cell carcinoma as a result of exposure to pesticides in service, namely dichlorodiphenyl-trichloroethane (DDT).  He specifically testified that a medic sprayed him down with a substance that he said was DDT at his October 2012 hearing.  The Veteran and his wife also testified that he suffered from a rash prior to discharge from service that lasted for several years thereafter.  He contends that this rash may have been an early manifestation of a skin disorder that has now developed into his currently diagnosed basal cell carcinoma.  

Here, the evidence reflects that during the appeal, treatment records from this private dermatologist contain a November 2008 pathology report showing a microscopic diagnosis of basal cell carcinoma.  Degmetich, supra.  

Resolution of his appeal turns on whether the current basal cell carcinoma is attributable to his military service.  See Watson v. Brown, 4 Vet. App. 309, 314 (1993) ("A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or a disease incurred in service.").  See also Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000).

The Veteran served on active duty in the Army from March 1951 to January 1954, including service in Korea.  The Veteran's DD Form 214 shows that he served with the Airborne Engineer Company of the 187th Airborne (ABN) Regimental Combat Team RCT, was not wounded, and received a Korean Service Medal with a Bronze Service Star, a United Nations Service Medal, a National Defense Service Medal, and Parachute Badge. 

Service treatment records (STRs) show that in February 1953, the Veteran was seen for complaints of a swollen penis; the diagnostic assessment was possible "crabs" (pediculosis pubis).  The examiner prescribed "Domboro soaks, DDT."  He was subsequently diagnosed with non-specific urethritis in May 1953.  On medical examination performed prior to separation in January 1954, the Veteran's skin was clinically normal.  The examiner noted that he had no serious injuries, operations or diseases, and that he had no complaints of a medical nature at the time of the examination.  STRs are entirely negative for basal cell carcinoma or squamous cell carcinoma.

In April 1954, the Veteran filed his original claim for service connection, and only claimed service connection for headaches.  He did not claim service connection for a skin disorder.

A VA medical record dated in April 1954 reflects treatment for headaches, and does not show complaints or treatment for a skin disorder.

Private medical records dated from the late 1970s to 2001 reflect treatment for a variety of complaints but are negative for complaints, treatment or diagnosis of a skin disorder.

Private medical records from W.A.L., MD, dated from April 2001 to March 2002 reflect that the Veteran was seen for complaints of hip pain and osteoarthritis.  On the initial visit in April 2001, the Veteran reported that for many years, he was a retired welder and teacher of welding, as well as a mechanic, in New York.  He now spent most of the year in South Florida, and played golf and worked part-time at a golf course.  Dr. L. performed a physical examination, and examined the skin overlying his neck, trunk and lower extremities.  He indicated that the skin appeared normal, with no worrisome breakdown, discoloration, or palpable subcuticular.  Private medical records from Dr. L. are negative for a skin disorder.

A July 2002 private medical record reflects that the Veteran complained of a spot on the right side of his forehead; the clinical impression was basal cell carcinoma, and it was removed.  However, an August 2002 pathology report from Sunrise Medical Laboratories reflects that a neoplasm was removed from the Veteran's forehead in July 2002; the biopsy diagnosis was seborrheic keratosis with features of solar keratosis.  A September 2004 private medical record reflects that the Veteran complained of a mole on his back; the diagnostic assessment was a benign nevi.

In June 2008, the Veteran filed a claim for service connection for skin cancer, contending that it was caused by being exposed or sprayed with DDT in Korea.

In a July 2008 report of contact, the Veteran stated that all of the soldiers were
doused with the chemical DDT prior to entering Korea due to the numerous diseases in Korea, and that he now had skin cancer.  In an October 2008 statement, the Veteran said that when he was discharged from service in January 1954, he had a rash on his arms but did not report it because he thought doing so would delay his discharge.  He stated that the rash continued for seven years, and he was treated for this by private doctors, who gave him topical ointments.  He said that these doctors are deceased.  He stated, "Over the years the rash subsided only to surface at this time as skin cancer."  

Post-service medical records are negative for basal cell carcinoma until 2008.  Private medical records from a dermatologist, B.P.G., D.O., dated in 2008 reflect treatment for basal cell carcinoma of the skin of the back, chest, shoulder and arms, and squamous cell carcinoma of the forehead.  Records from A.F.K., MD, dated in September 2008 reflect that a basal cell carcinoma was removed from the Veteran's forehead by another doctor in July 2002.

In a May 2008 letter, Dr. G. stated that he had treated the Veteran since January 2008 and during this period and previously, he had innumerable areas of marked photo (actinic-sun) damage and cutaneous malignancies.  He stated that the Veteran had extremely uneven pigment and his skin was profoundly sensitive, and that he had treated him for skin cancer.  He stated, "We believe, in retrospective analysis, that some of these changes may be related to the marked combination of exposures that the patient sustained during his tour of duty in Korea.  This includes not only the aggressive sun exposures but also some of the chemical exposures which the patient admits to me as well is specifically DDT.  It is my assertion that there may be a relationship between these exposures and the patient's development of these cutaneous malignancies which have occurred previously and I suspect will continue to recur throughout his lifetime."  

By a letter dated in late November 2008, Dr. G. stated that the Veteran had a strong recent history of multiple non-melanoma skin cancers.  He stated, "It is our question that these may be secondary to exposures that the patient experienced during his tour of duty in Korea many years ago....  Feel free to contact me should you have questions regarding our concern for the patient's possible exposures to chemicals such as DDT which may have resulted in such susceptibility to and development of nonmelanoma skin cancer."

In a March 2009 written statement, the Veteran's wife said that during service, shortly prior to discharge, the Veteran told her that he had a rash in the folds of both  arms.  He did not report the rash out of fear that it would delay his discharge.  After he returned home, he still had the rash and it continued for quite a few years.  He sought treatment from dermatologists during this period.  She said that over the years, the rash subsided only to surface again as skin cancer.  She said that the doctors that he saw 50 years ago were all deceased and he could not produce any names or addresses.

In a November 2009 letter, Dr. G. stated, "Given his history and the extensive development of precancers and skin cancers, specifically basal cell carcinomas and the patient's exposure to DDT, just as we see in patients who develop skin cancers not in the presence of DDT this would not be a condition that would have developed shortly after the patient's completion of his tour of duty in Korea years ago.  In fact, the combination of his extensive sun exposure during his tour of duty plus DDT may certainly have placed at risk of the development of such nonmelanoma skin cancer.  It is with great respect that this letter is written simply to indicate to you that certainly the patient would have been unlikely to have developed skin cancers soon after his exposure to DDT and extensive sunlight during his tour of duty certainly they would have developed later as they have done so in these past few years.  This letter shall simply serve as a statement of such and hopefully it will assist you in better determining [the Veteran's] risk."

At an October 2012 Travel Board hearing, the Veteran reiterated many of his previous assertions.  He said that within one year after separation from service in 1954 he had rashes on his arms and was treated by dermatologists.  He and his wife stated that the rashes persisted for seven or eight years and then resolved.  Then, later, he had skin cancer, about 15 or 20 years after he had "mole surgery" on his head, including on his shoulder, chest, and back.  He said his doctor told him it could be from DDT.  The Veteran testified that during service, medics doused him with a chemical to kill bugs before he went into the trenches.  They told him it was DDT.  He did not recall having any skin reaction after this treatment.  He was not treated for skin problems during his four months of subsequent service, but he and his wife both recalled that he returned home from service with a rash.  His wife said his rash was on both arms and that he scratched his arms all night long.  He said it was an itchy rash.  He said that doctors at that time told him his rash could be from being in Korea.  He said he had skin cancer for about 15 to 20 years in various places on his body.  He said that he could no longer be exposed to the sun.

A report of a March 2013 VA examination reflects that the examiner performed a physical examination and reviewed the claims file, diagnosed basal cell carcinoma, and noted that the Veteran claimed service connection for skin disorder diagnosed as basal cell carcinoma.  The Veteran claimed that its clinical onset was during his active service or is related to any in-service disease event or injury to include chemical exposure in service and/or excessive sun exposure in service.  The Veteran reported that he had rashes on his arms during his active military service, and first sought evaluation and treatment after his active military service.  He reports that over the years the rash persisted intermittently in several areas on his body.  In about 2002 he was diagnosed with basal cell carcinoma.  He was status post excision of lesions to his face, shoulders, chest, back, and forearms.  His post-service occupations included welder, the sanitation department working as a mechanic and on a golf course.  He reports he primarily worked outdoors with all of these occupations.

The examiner opined that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  The rationale was that there is no objective evidence to support the contention that his basal cell carcinoma is related to any in service disease event or injury to include chemical exposure in service and/or excessive sun exposure in service.  The examiner opined that the Veteran's post-service occupational history (about 50 years) included near constant outside work which included near constant sun exposure, and which put him at increased risk for and developing his claimed skin disorder.  

By a letter dated in July 2013, the Veteran reiterated many of his assertions.  He stated that records of treatment for a rash shortly after service were unavailable.

A report of a November 2013 VA medical opinion reflects that the examiner reviewed the claims file and opined that the claimed condition was less likely than not (less than 50 percent  probability) incurred in or caused by the claimed in-service injury, event, or illness.  The rationale was that there is no objective evidence to support the onset of Veteran's claimed skin disorder, diagnosed as basal cell carcinoma had its clinical onset during active service, within one year of service, or is related to any in-service disease, event, or injury, to include chemical exposure in service and/or excessive sun exposure in service.  The examiner stated that as noted by the Veteran's private dermatologist, Dr. G., the Veteran has had a marked combination of exposures which include his post-service occupational history (about 50 years) of near constant outside work and sun exposure.  In the presence of his marked combination of exposures, no one exposure can be singly identified as the causative one as such information is not available in the medical literature. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account  for the evidence which it finds to be persuasive or  unpersuasive, and provide the reasons for its rejection of  any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40(1994); Gilbert  v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony  may be heard and considered by the trier of fact, while credibility is a factual determination going to the  probative value of the evidence to be made after the evidence has been admitted.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of  testimony, it does not affect competency to testify").

As noted above, malignant tumors are subject to service connection based upon continuity of symptomatology under 38 C.F.R. § 3.309(a).  See Walker, supra.

The Veteran's STRs reflect that he had exposure to DDT during service for treatment of pediculosis pubis.  However, his STRs, including his separation examination, are unremarkable for complaints, findings, or diagnosis of any skin disorder, to include skin cancer.

In Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court) recognized lay evidence as potentially competent to support the presence of the claimed disability, both during service and since, even where not corroborated  by contemporaneous medical evidence such as actual treatment  records (e.g., STRs, etc).  In other words, the Board cannot determine lay evidence lacks credibility merely because it  is unaccompanied by contemporaneous medical evidence,  although this may factor into the Board's decision of  whether the evidence is ultimately probative. The Federal  Circuit Court has recognized the Board's "authority to  discount the weight and probity of evidence in light of its  own inherent characteristics and its relationship to other  items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The Board therefore may consider the absence of any indication of a relevant medical complaint  until relatively long after service as one factor, though not the only or sole factor, in determining whether a  disease or an injury in service resulted in chronic or  persistent residual disability.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  See also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (cautioning that negative evidence, actual evidence weighing  against a party, must not be equated with the absence of  substantive evidence). 

In cases involving combat, VA is prohibited from drawing an  inference from silence in the STRs.  But in cases, as here, where this inference is not prohibited  [i.e., non-combat scenarios], the Board may use silence in the STRs as contradictory evidence if the alleged injury, disease, or related symptoms ordinarily would have been  recorded in the STRs.  See Kahana v. Shinseki, 24 Vet. App. 428 (2011).  See also Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (For non-combat Veterans providing non-medical related lay testimony regarding an event during service,  Buchanan is distinguishable; the lack of documentation in  service records must be weighed against the Veteran's  statements.)  In this circumstance, the Board must make two preliminary findings in order to rely on this inference (see Kahana):  first, the Board must find that the STRs appear to be complete, at least in relevant part.  If the STRs are not complete in relevant part, then silence in the STRs is merely the absence of evidence and not substantive negative evidence.  Second, if the STRs are complete in relevant part, then the Board must find that injury, disease, or related symptoms ordinarily would have been recorded had they occurred.  In making this determination, the Board may be required to consider the limits of its own competence on medical issues.

Ultimately, the Board must consider all the evidence relevant to the claim, including the availability of medical records, the nature and course of the disease or disability,  the amount of time that has elapsed since military service, and any other pertinent facts.  Cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000).  Thus, when appropriate, the Board may consider the absence of evidence when engaging in a fact-finding role.  See Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing  separately) (noting that the absence of evidence may be considered as one factor in rebutting the aggravation part of the section 1111 presumption of soundness).

The Board notes that the Veteran has never contended that he had skin cancer symptoms ever since service.  Instead, he and his wife have credibly testified that he had a rash on his arms that completely resolved seven years after service, and that many years later, he was diagnosed with skin cancer.  

Here, after reviewing all the relevant lay and medical evidence, the Board finds that the weight of this evidence (the most probative of it), including the credible statements by the Veteran and his wife, indicates the Veteran has not experienced continuous skin cancer symptoms since service.  Moreover, the service separation examination report reflects that he was examined and that his skin was found to be clinically normal.  

The unremarkable history of symptoms he recounted while in service, including at the time of his separation examination, is far more contemporaneous to the claimed  injury during service in question, so is of more probative value than his more recent assertions to the contrary made  long after the fact.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) (upholding a Board decision assigning more  probative value to a contemporaneous medical record report of cause of a fall than subsequent lay statements asserting  different etiology); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board decision giving higher  probative value to a contemporaneous letter the Veteran wrote during treatment than to his subsequent assertion  years later); Struck v. Brown, 9 Vet. App. 145, 155-56 (1996) (Contemporaneous medical findings may be given more  probative weight).

The post-service medical evidence does not reflect any complaints or treatment related to skin cancer for approximately 50 years following the conclusion of his service.  And while it is true he need not have received continuous treatment for his skin cancer during those many intervening years after the conclusion of his service up to the present, only instead have experienced persistent or recurrent symptoms, the absence of any intervening complaints or findings related to this disability for so long after service is a factor weighing against continuity of symptomatology.  38 C.F.R. § 3.303(b) (2013).  See also Maxson, supra. 

Throughout this appeal, the Veteran has consistently asserted that his skin cancer is related to service.  He is certainly competent to say he had a rash on his arms while in service and shortly afterward, since this is within the realm of  lay experience.  38 C.F.R. § 3.159(a)(2).  See also Jandreau,  supra; Davidson, supra; Charles v. Principi, 16 Vet. App. 370 (2002); Falzone v. Brown, 8 Vet. App. 398, 403 (1995)).  

However, during the many years since service, the available treatment records dated since the 1970s reflect that he never complained of skin cancer symptoms despite complaining of multiple other medical problems.  Moreover, a private physician, Dr. L., examined his skin in 2001 and specifically found that the skin overlying his neck, trunk and lower extremities appeared normal, with no worrisome breakdown, discoloration, or palpable subcuticular.  The Board finds that this is highly probative evidence weighing against the assertion that skin cancer symptoms were continuous since service.

The Board has weighed the Veteran's statements as to continuity of symptomatology and finds his current recollections and statements made in connection with this claim for VA compensation benefits to be of lesser probative value than his previous more contemporaneous in-service history and findings at service separation, his previous history as reported to different examiners, and the absence of complaints or treatment for so many years after service.  For these reasons, the Board finds that the weight of the lay and medical evidence is against a finding of continuity of skin cancer symptoms since service. 

Evidence favorable to the claim includes medical opinions dated in May 2008, November 2008 and November 2009 by a private physician, Dr. G. who stated that the Veteran's skin cancer may be due to his sun and chemical exposures in service.  The Board finds that these medical opinions are equivocal, and expressed in speculative language, and therefore do not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Moreover, the November  2013 VA examiner has disassociated any current skin cancer from service, after reviewing the prior clinical examination and conducting a review of his claims file, medical records, and lay statements, including the Veteran's assertions of chemical exposure.  Considered together, VA medical opinions are of high probative value because the VA examiners are qualified to comment on the etiology of these claimed disorders, a physical examination was conducted, and the examiner reviewed his medical records, and considered the Veteran's reported history of chemical exposure both during and after service.  The examiner had the benefit of reviewing the Veteran's claims file and, thus, not only considered what is said to have occurred during service but also during the many years since.  The November 2013 opinion is well reasoned, detailed, and  consistent with the other evidence of record.  Prejean v.  West, 13 Vet. App. 444 (2000).  But, even more importantly,  this commenting VA examiner sufficiently discussed the underlying medical rationale of the opinion, which, rather than mere review of the claims file, is more so where the  probative value of the opinion is derived.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Green v.  Derwinski, 1 Vet. App. 121 (1991).

Finally, the Board notes that the weight of the probative evidence of record does not link the current skin cancer to service, and there is no evidence of malignant tumors manifested to a compensable degree within the first post-service year.  Although the Veteran testified that he was treated for a skin rash within a year of separation from service, records of such treatment are unavailable, and he has stated that this rash resolved many years before he was diagnosed with skin cancer.  

Although the Veteran himself has asserted that his current skin cancer is related to chemical exposure in service, he has not been shown to have the necessary training or expertise to competently provide a medical nexus opinion as to the etiology of his basal cell carcinoma and squamous cell carcinoma, which are not the type of condition that is readily amenable to probative lay comment regarding its appropriate diagnosis and etiology.

The Board therefore finds that the most probative evidence is against the claim. And since, for the reasons and bases discussed, the preponderance of the evidence is against the claim, there is no reasonable doubt to resolve in the Veteran's favor, and his claim for service connection for skin cancer must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for skin cancer is denied.



______________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


